DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 2938379 Y) in view of He et al. (CN 106404659 A, hereinafter He).
Regarding claim 1, Wang discloses a transmission apparatus (Page 2, last Para., lines 7-8, “…the output gear of the micro-motor 15 matched with the gear transmission mechanism…”), comprising: 
a micro-motor (Page 2, last Para., lines 7-8, “…the output gear of the micro-motor 15…”);  
5a level one transmission assembly (Page 2, last Para. Lines 8-9, “…the gear transmission mechanism comprises a primary transmission gear 16…”); 
a level two transmission assembly (Page 2, last Para. Lines 9-10, “…the second-stage transmission gear 14…”); 
a level three transmission assembly (Page 2, last Para. Lines 9-10, “…the second-stage transmission gear 14…”); and 
a level four transmission assembly (Page 2, last Para. Lines 10-11, “…12 four-stage transmission gear…”); 
wherein the micro-motor is connected to the level one transmission assembly, to 10drive the level one transmission assembly to act (Page 2, last Para., lines 7-8, “…the output gear of the micro-motor 15 matched with the gear transmission mechanism…”); 
wherein the level one transmission assembly drives the level two transmission assembly to act (Modified Fig. 5, where the level one is connected to the level two transmission system); 
wherein the level two transmission assembly drives the level three transmission assembly to act (Modified Fig. 5, where the level two is connected to the level three transmission system);  
15wherein the level three transmission assembly outputs kinetic energy (Claim 1, lines 6-7, “…the last stage output gear of the gear change mechanism is meshed with the great wheel (3)…”, where the output will be in the form of rotational energy which constitutes as kinetic energy); 
wherein the level three transmission assembly outputs kinetic energy and transforms a vertical motion into a horizontal motion through the level four transmission assembly (Claim 1, lines 3-5, “…the rotation spindle (2) is fixed on the rind (1), and drill through it, the great wheel (3) and timing wheel (18), fixed in the rind (1), are connected to the rotation spindle (2)…”, where the great wheel is connected to the last stage output gear of the transmission, where the transmission is located vertically and through the gear train coverts the vertical rotation to horizontal rotation).
Wang does not disclose:
a direct current (DC) motor,
where the DC motor is connected to a transmission.
However, He discloses, in the similar field of transmissions, a direct current motor for use in a transmission system (Page 2, lines 2 from end, “…the dragging delay start control circuit of DC motor…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the micro-motor in Wang to be the direct current (DC) motor as taught by He.
Regarding the usage of a DC motor, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, a micro-motor is disclosed as a driving mechanism for the transmission system. He provides another example of a type of motor used in a transmission system that would serve the same purpose as the micro-motor in Wang that is known in the prior art. Thus, the two motors are obvious variants of each other and can achieve the same end-results.

    PNG
    media_image1.png
    927
    869
    media_image1.png
    Greyscale

Modified Figure 5, Wang
	Regarding claim 2, modified Wang teaches the apparatus according to claim 1, as set forth above, discloses wherein the level one transmission assembly comprises a gear (Inherently disclosed in Wang, Page 2, last Para., line 8-9, “…primary transmission gear 16…”), a gear wheel (Inherently disclosed in Wang, Page 2, last Para., line 9, “…second-stage transmission gear (11)…”), and a first securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where the level one and level two transmissions both have shafts that secure gears in place), the gear meshes the gear wheel (Inherently disclosed in Wang, Modified Fig. 5, where the gears from the primary and secondary transmission are connected), the gear wheel receives the first securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level one transmission, the gears are shown, where they would need to be held in place via shafts), and the gear is connected to an output shaft of the DC motor (Inherently disclosed in modified Wang, Wang Page 2, last Para., lines 7-8, “…the output gear of the micro-motor 15 matched with the gear transmission mechanism…”, where He teaches that a DC motor can be used).
	Modified Wang does not disclose:
where the gear is a tapered gear.
However, He discloses a tapered gear for use in a transmission (Claim 1, lines 6-7, “…a taper gear pair (6,7), for transmitting a torque to the guide rod (4)…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gears used in the transmission systems from modified Wang to include the tapered gears as taught by He.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a gear pair to transmit torque, as stated by He, Claim 1, lines 6-7, “…taper gear pair (6,7), for transmitting a torque to the guide rot (4)…”.
Furthermore, regarding the use of a tapered gear, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. He discloses commonly known tapered gears for use in transmission systems, which could be applied for use in Wang to achieve similar end-results. Thus, different gear types are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems.
	Regarding claim 15, modified Wang teaches the apparatus according to claim 1, as set forth above, discloses a cook machine comprising the transmission apparatus of claim 1, and further 15comprising a cook machine body, wherein the cook machine body is connected to the transmission apparatus (Inherently disclosed in Wang, Abstract, line 1, “…electrical pressure cooker…”, where the transmission system is within the pressure cooker).
	Regarding claim 16, modified Wang teaches the apparatus according to claim 15, as set forth above, discloses wherein the level one transmission assembly comprises a gear (Inherently disclosed in Wang, Page 2, last Para., line 8-9, “…primary transmission gear 16…”), a gear wheel (Inherently disclosed in Wang, Page 2, last Para., line 9, “…second-stage transmission gear (11)…”), and a first securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where the level one and level two transmissions both have shafts that secure gears in place), the gear meshes the gear wheel (Inherently disclosed in Wang, Modified Fig. 5, where the gears from the primary and secondary transmission are connected), the gear wheel receives the first securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level one transmission, the gears are shown, where they would need to be held in place via shafts), and the gear is connected to an output shaft of the DC motor (Inherently disclosed in modified Wang, Wang Page 2, last Para., lines 7-8, “…the output gear of the micro-motor 15 matched with the gear transmission mechanism…”, where He teaches that a DC motor can be used).
Modified Wang does not disclose:
where the gear is a tapered gear.
However, He discloses a tapered gear for use in a transmission (Claim 1, lines 6-7, “…a taper gear pair (6,7), for transmitting a torque to the guide rod (4)…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gears used in the transmission systems from modified Wang to include the tapered gears as taught by He.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having a gear pair to transmit torque, as stated by He, Claim 1, lines 6-7, “…taper gear pair (6,7), for transmitting a torque to the guide rot (4)…”.
Furthermore, regarding the use of a tapered gear, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. He discloses commonly known tapered gears for use in transmission systems, which could be applied for use in Wang to achieve similar end-results. Thus, different gear types are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems.

Claims 3, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 2938379 Y) in view of He et al. (CN 106404659 A, hereinafter He) and in further view of Antrag (DE 102013112225 A1).
	Regarding claim 3, modified Wang teaches the apparatus according to claim 2, as set forth above, discloses wherein the level two transmission assembly comprises a first gear, a second gear (Inherently disclosed in Wang, Page 2, last Para., lines 8-9, “…primary transmission gear 16, the second-stage transmission gear 14…”), and a second securing shaft, the first gear meshes the second gear, the second gear receives the second securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where the level two transmission is shown, where the gears would need to be held in place via shafts, where the different transmission systems have gears that mesh in order to carry rotational energy from the motor to the output shaft).
Modified Wang does not disclose:
the first gear is coaxial with an output gear of the level one transmission assembly.	
However, Antrag discloses, in the similar field of transmission systems, the existence of coaxial gears for use in a transmission system (Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different level transmission systems in modified Wang to include the coaxial gear feature as taught by Antrag.
Regarding the use of coaxial gears, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. Antrag discloses the commonly known feature of coaxial gears for use in a transmission system, which could be applied for use in Wang to achieve similar end-results. Thus, different gear arrangements are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems.
	Regarding claim 11, modified Wang teaches the apparatus according to claim 1, as set forth above, discloses wherein the level two transmission assembly 15comprises a first gear, a second gear, and a second securing shaft, the first gear meshes the second gear, the second gear receives the second securing shaft, and the first gear is coaxial with an output gear of the level one transmission assembly.
	Regarding claim 17, modified Wang teaches the apparatus according to claim 16, as set forth above, discloses wherein the level two transmission assembly comprises a first gear, a second gear (Inherently disclosed in Wang, Page 2, last Para., lines 8-9, “…primary transmission gear 16, the second-stage transmission gear 14…”), and a second securing shaft, the first gear meshes the second gear, the second gear receives the second securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where the level two transmission is shown, where the gears would need to be held in place via shafts, where the different transmission systems have gears that mesh in order to carry rotational energy from the motor to the output shaft).
Modified Wang does not disclose:
the first gear is coaxial with an output gear of the level one transmission assembly.	
However, Antrag discloses, in the similar field of transmission systems, the existence of coaxial gears for use in a transmission system (Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different level transmission systems in modified Wang to include the coaxial gear feature as taught by Antrag.
Regarding the use of coaxial gears, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. Antrag discloses the commonly known feature of coaxial gears for use in a transmission system, which could be applied for use in Wang to achieve similar end-results. Thus, different gear arrangements are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems.
	Regarding claim 20, modified Wang teaches the apparatus according to claim 15, as set forth above, discloses wherein the level two transmission assembly comprises a first gear, a second gear (Inherently disclosed in Wang, Page 2, last Para., lines 8-9, “…primary transmission gear 16, the second-stage transmission gear 14…”), and a second securing shaft, the first gear meshes the second gear, the second gear receives the second securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where the level two transmission is shown, where the gears would need to be held in place via shafts, where the different transmission systems have gears that mesh in order to carry rotational energy from the motor to the output shaft).
Modified Wang does not disclose:
the first gear is coaxial with an output gear of the level one transmission assembly.	
However, Antrag discloses, in the similar field of transmission systems, the existence of coaxial gears for use in a transmission system (Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the different level transmission systems in modified Wang to include the coaxial gear feature as taught by Antrag.
Regarding the use of coaxial gears, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. Antrag discloses the commonly known feature of coaxial gears for use in a transmission system, which could be applied for use in Wang to achieve similar end-results. Thus, different gear arrangements are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems.

Claims 4-7, 12-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 2938379 Y) in view of He et al. (CN 106404659 A, hereinafter He) and in view of Antrag (DE 102013112225 A1) and in further view of Ottomichael et al. (CN 1183371 A, hereinafter Ottomichael) and Reifel et al. (EP 2161460 A1, hereinafter Reifel).
Regarding claim 4, modified Wang teaches the apparatus according to claim 3, as set forth above.
Modified Wang does not disclose:
wherein the first securing shaft receives plane 10bearing for bearing a vertical force from the tapered gear, the plane bearing is located between the gear wheel and the first gear;
 the plane bearing comprises an upper washer, a lower washer, and 
a ball clip arranged between the upper washer and the lower washer, 
a bore diameter of the upper washer is less than a bore diameter of the lower washer.
However, Ottomichael discloses, in the similar field of transmissions, a bearing on a shaft (Claim 2, line 2, “…bearing assembly with pre-assembled input shaft…”), where the location of the bearing can be changed (Claim 2, lines 2-3, “…its axial position can be adjusted by an adjusting washer (17)…”) and where there are upper washers and lower washer in the assembly (Page 4, Para. 1, line 6, “…washer 17…” and Para. 3, lines 3, “…washer 18…”, where in Fig. 3, washers 17 and 18 are located above and below a transmission system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission assembly in modified Wang to include the bearing and washer features as taught by Ottomichael.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a bearing to allow a motor to form a rigid connection, as stated by Ottomichael, Claim 1, lines 6 from end, “…bearing assembly can be completely fit into the resilient element or flange (14)…and mounting the electric motor form a rigid connection…”, and the ability to adjust height of features within the transmission through washers, as stated by Ottomichael, Page 4, Para. 1, line 6, “…bearing assembly is adjusted to the needed height by the washer 17.”.
Furthermore, Reifel discloses, in the similar field of transmission systems, a ball clip used in a transmission system (Para. 0060, lines 26-28, “The ball clip 64 has a base plate 66, wherein the second ball swivel 57 extends at the centre of the base plate 66…”), where different bore diameters are shown when combined with modified Wang (Para. 0036, line 17, “…the washer 30 are provided with a central bore 31…”, where the central bore in Reifel would be different from the central bore in Ottomichael). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission system in modified Wang to include the ball clip and different bore diameters as taught by Reifel. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a ball clip and joint where a rigid translational connection can be kept, as stated by Reifel, Para. 0050, lines 13-15, “…the ball joint 47, 56 ensures a rigid
translational connection between the transmission element 38 and the slider 39…”.
Regarding the different bore diameters, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize bore diameter sizes, forming specific bore diameters for the first and second washers. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Wang discloses transmission systems for the purpose of transferring rotation energy from the micro-motor to the output shaft. From the teaching of Reifel, a ball clip is shown to be known in the prior art and would result in two different shafts being connected through the ball joint; thus, ensuring smooth rotation of the entire transmission system would be dependent on individual components such as washers, where adjusting washer bore diameter size would be needed in response to different shaft sizes.
	Regarding claim 5, modified Wang teaches the apparatus according to claim 4, as set forth above, discloses wherein the level three transmission assembly comprises a third gear, a fourth gear (Inherently disclosed in Wang, Page 3, last Para., lines 9-10, “…the third transmission gear 13. 12 four-stage transmission gear…”), and a vertical output shaft (Inherently disclosed in Wang, Claim 1, lines 6-7, “…the last stage output gear of the gear change mechanism is meshed with the great wheel (3)…”, where the transmission stages have all had vertical shafts), the third gear meshes the fourth gear (Inherently disclosed in Wang, Modified Fig. 5, where the transmission are connected and the gears would need to mesh for rotational energy to be transferred), the fourth gear receives the vertical output shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level three transmission, the gears are shown, where they would need to be held in place via shafts), and the third gear is coaxial with the second gear (Inherently disclosed from the teaching of Antrag, Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”).
	Regarding claim 6, modified Wang teaches the apparatus according to claim 5, as set forth above, discloses wherein the level four transmission assembly comprises a fifth gear, a sixth gear (Inherently disclosed in Wang, Page 3, Para. 1, line 1, “…ten transmission gear 5 of the pinion engaged with the wheel 3…”, where Wang discloses multiple transmission systems that basically are repeated assemblies, where the last transmission system is considered as the ‘level four transmission assembly’.), and a horizontal output shaft (Inherently disclosed in Wang, Page 2, last Para., line 4, “…rotating spindle 2…”), the fifth gear meshes the sixth gear, the fifth gear receives the vertical output shaft of the level three transmission assembly (Inherently disclosed in Wang, Modified Fig. 5, where the transmission assemblies all have gears that would need to be held in place via shafts, where the gears would need to be meshed in order to transfer rotational energy), and the sixth gear receives the horizontal output shaft (Inherently disclosed in Wang, Page 2, last Para., lines 3-4, “…set on the shell of the rotating spindle 2. The head wheel set in the shell 3…”).
	Regarding claim 7, modified Wang teaches the apparatus according to claim 6, as set forth above, discloses wherein the transmission apparatus is arranged in a case (Inherently disclosed in Wang, Page 2, last Para., line 6, “…housing 1…”).
	Regarding claim 12, modified Wang teaches the apparatus according to claim 11, as set forth above.
Modified Wang does not disclose:
wherein the first securing shaft receives plane 10bearing for bearing a vertical force from the tapered gear, the plane bearing is located between the gear wheel and the first gear;
 the plane bearing comprises an upper washer, a lower washer, and 
a ball clip arranged between the upper washer and the lower washer, 
a bore diameter of the upper washer is less than a bore diameter of the lower washer.
However, Ottomichael discloses, in the similar field of transmissions, a bearing on a shaft (Claim 2, line 2, “…bearing assembly with pre-assembled input shaft…”), where the location of the bearing can be changed (Claim 2, lines 2-3, “…its axial position can be adjusted by an adjusting washer (17)…”) and where there are upper washers and lower washer in the assembly (Page 4, Para. 1, line 6, “…washer 17…” and Para. 3, lines 3, “…washer 18…”, where in Fig. 3, washers 17 and 18 are located above and below a transmission system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission assembly in modified Wang to include the bearing and washer features as taught by Ottomichael.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a bearing to allow a motor to form a rigid connection, as stated by Ottomichael, Claim 1, lines 6 from end, “…bearing assembly can be completely fit into the resilient element or flange (14)…and mounting the electric motor form a rigid connection…”, and the ability to adjust height of features within the transmission through washers, as stated by Ottomichael, Page 4, Para. 1, line 6, “…bearing assembly is adjusted to the needed height by the washer 17.”.
Furthermore, Reifel discloses, in the similar field of transmission systems, a ball clip used in a transmission system (Para. 0060, lines 26-28, “The ball clip 64 has a base plate 66, wherein the second ball swivel 57 extends at the centre of the base plate 66…”), where different bore diameters are shown when combined with modified Wang (Para. 0036, line 17, “…the washer 30 are provided with a central bore 31…”, where the central bore in Reifel would be different from the central bore in Ottomichael). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission system in modified Wang to include the ball clip and different bore diameters as taught by Reifel. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a ball clip and joint where a rigid translational connection can be kept, as stated by Reifel, Para. 0050, lines 13-15, “…the ball joint 47, 56 ensures a rigid
translational connection between the transmission element 38 and the slider 39…”.
Regarding the different bore diameters, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize bore diameter sizes, forming specific bore diameters for the first and second washers. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Wang discloses transmission systems for the purpose of transferring rotation energy from the micro-motor to the output shaft. From the teaching of Reifel, a ball clip is shown to be known in the prior art and would result in two different shafts being connected through the ball joint; thus, ensuring smooth rotation of the entire transmission system would be dependent on individual components such as washers, where adjusting washer bore diameter size would be needed in response to different shaft sizes.
	Regarding claim 13, modified Wang teaches the apparatus according to claim 12, as set forth above, discloses wherein the level three transmission assembly comprises a third gear, a fourth gear (Inherently disclosed in Wang, Page 3, last Para., lines 9-10, “…the third transmission gear 13. 12 four-stage transmission gear…”), and a vertical output shaft (Inherently disclosed in Wang, Claim 1, lines 6-7, “…the last stage output gear of the gear change mechanism is meshed with the great wheel (3)…”, where the transmission stages have all had vertical shafts), the third gear meshes the fourth gear (Inherently disclosed in Wang, Modified Fig. 5, where the transmission are connected and the gears would need to mesh for rotational energy to be transferred), the fourth gear receives the vertical output shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level three transmission, the gears are shown, where they would need to be held in place via shafts), and the third gear is coaxial with the second gear (Inherently disclosed from the teaching of Antrag, Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”).
	Regarding claim 14, modified Wang teaches the apparatus according to claim 13, as set forth above, discloses wherein the level four transmission assembly comprises a fifth gear, a sixth gear (Inherently disclosed in Wang, Page 3, Para. 1, line 1, “…ten transmission gear 5 of the pinion engaged with the wheel 3…”, where Wang discloses multiple transmission systems that basically are repeated assemblies, where the last transmission system is considered as the ‘level four transmission assembly’.), and a horizontal output shaft (Inherently disclosed in Wang, Page 2, last Para., line 4, “…rotating spindle 2…”), the fifth gear meshes the sixth gear, the fifth gear receives the vertical output shaft of the level three transmission assembly (Inherently disclosed in Wang, Modified Fig. 5, where the transmission assemblies all have gears that would need to be held in place via shafts, where the gears would need to be meshed in order to transfer rotational energy), and the sixth gear receives the horizontal output shaft (Inherently disclosed in Wang, Page 2, last Para., lines 3-4, “…set on the shell of the rotating spindle 2. The head wheel set in the shell 3…”).
Regarding claim 18, modified Wang teaches the apparatus according to claim 17, as set forth above.
Modified Wang does not disclose:
wherein the first securing shaft receives plane 10bearing for bearing a vertical force from the tapered gear, the plane bearing is located between the gear wheel and the first gear;
 the plane bearing comprises an upper washer, a lower washer, and 
a ball clip arranged between the upper washer and the lower washer, 
a bore diameter of the upper washer is less than a bore diameter of the lower washer.
However, Ottomichael discloses, in the similar field of transmissions, a bearing on a shaft (Claim 2, line 2, “…bearing assembly with pre-assembled input shaft…”), where the location of the bearing can be changed (Claim 2, lines 2-3, “…its axial position can be adjusted by an adjusting washer (17)…”) and where there are upper washers and lower washer in the assembly (Page 4, Para. 1, line 6, “…washer 17…” and Para. 3, lines 3, “…washer 18…”, where in Fig. 3, washers 17 and 18 are located above and below a transmission system). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission assembly in modified Wang to include the bearing and washer features as taught by Ottomichael.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a bearing to allow a motor to form a rigid connection, as stated by Ottomichael, Claim 1, lines 6 from end, “…bearing assembly can be completely fit into the resilient element or flange (14)…and mounting the electric motor form a rigid connection…”, and the ability to adjust height of features within the transmission through washers, as stated by Ottomichael, Page 4, Para. 1, line 6, “…bearing assembly is adjusted to the needed height by the washer 17.”.
Furthermore, Reifel discloses, in the similar field of transmission systems, a ball clip used in a transmission system (Para. 0060, lines 26-28, “The ball clip 64 has a base plate 66, wherein the second ball swivel 57 extends at the centre of the base plate 66…”), where different bore diameters are shown when combined with modified Wang (Para. 0036, line 17, “…the washer 30 are provided with a central bore 31…”, where the central bore in Reifel would be different from the central bore in Ottomichael). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission system in modified Wang to include the ball clip and different bore diameters as taught by Reifel. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a ball clip and joint where a rigid translational connection can be kept, as stated by Reifel, Para. 0050, lines 13-15, “…the ball joint 47, 56 ensures a rigid
translational connection between the transmission element 38 and the slider 39…”.
Regarding the different bore diameters, it is the Examiner’s position that one of ordinary skill in the art would have found it obvious, through routine experimentation, to selectively choose or optimize bore diameter sizes, forming specific bore diameters for the first and second washers. See MPEP 2144.05, Section II A and B. Routine optimization would have been desired to one of ordinary skill in the art, as the initial application of Wang discloses transmission systems for the purpose of transferring rotation energy from the micro-motor to the output shaft. From the teaching of Reifel, a ball clip is shown to be known in the prior art and would result in two different shafts being connected through the ball joint; thus, ensuring smooth rotation of the entire transmission system would be dependent on individual components such as washers, where adjusting washer bore diameter size would be needed in response to different shaft sizes.
	Regarding claim 19, modified Wang teaches the apparatus according to claim 18, as set forth above, discloses wherein the level three transmission assembly comprises a third gear, a fourth gear (Inherently disclosed in Wang, Page 3, last Para., lines 9-10, “…the third transmission gear 13. 12 four-stage transmission gear…”), and a vertical output shaft (Inherently disclosed in Wang, Claim 1, lines 6-7, “…the last stage output gear of the gear change mechanism is meshed with the great wheel (3)…”, where the transmission stages have all had vertical shafts), the third gear meshes the fourth gear (Inherently disclosed in Wang, Modified Fig. 5, where the transmission are connected and the gears would need to mesh for rotational energy to be transferred), the fourth gear receives the vertical output shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level three transmission, the gears are shown, where they would need to be held in place via shafts), and the third gear is coaxial with the second gear (Inherently disclosed from the teaching of Antrag, Page 2, Para. 1, lines 1-2, “…the coaxial gears have a different pitch circle diameter and are interconnected via other, intermediate gears.”).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 2938379 Y) in view of He et al. (CN 106404659 A, hereinafter He) and in view of Antrag (DE 102013112225 A1) in further view of Ottomichael et al. (CN 1183371 A, hereinafter Ottomichael) and Reifel et al. (EP 2161460 A1, hereinafter Reifel) and in further view of Lv (CN 105310542 A).
	Regarding claim 8, modified Wang teaches the apparatus according to claim 7, as set forth above, discloses wherein there is a first securing shaft (Inherently disclosed in Wang, Modified Fig. 5, where in the level one transmission, the gears are shown, where they would need to be held in place via shafts).
Modified Wang does not disclose:
wherein the first securing shaft is secured to an inner top portion of the case.
However, Lv discloses in the similar field of transmissions, a transmission system with a shaft that is secured to the top portion of a housing used as a food processing apparatus (Fig. 3, where the rotating shafts are connected to the top portion of the housing). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission system and the shaft location from modified Wang to have the first shaft be located at the inner top portion of a housing as taught by Lv.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a top stirring system to allow for greater efficiency in material use and allowing for stirring and grinding to occur, as stated by Lv, Page 4, Para. 4, lines 2-4, “…convective stirring blade rotation to form three sets of stirring system, material disordered turbulent flow under the impact, solid stirring and crushing the material, ensuring the material utilization efficiency and grinding and stirring effect.”.
Furthermore, it has been held that the mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). From Wang, the location of the micro-motor shaft would have no impact on the function of the shaft to provide rotational energy to the transmission system.
	Regarding claim 9, modified Wang teaches the apparatus according to claim 8, as set forth above, discloses wherein a front end of the horizontal output 10shaft fits an assembly hole of one side of the case (Inherently disclosed in Wang, Fig. 5, where the output shaft or rotating spindle 2 is shown protruding out of the housing 1 through an opening).
	Regarding claim 10, modified Wang teaches the apparatus according to claim 9, as set forth above, discloses wherein each of the tapered gear (Inherently disclosed in the teaching from He, see Claim 2), the gear, the fifth gear, and the sixth gear (Inherently disclosed in Wang, Modified Fig. 5, where multiple gear transmission systems are shown with gears, where only four transmission systems will be selected as they are all duplicates of each other).
Modified Wang does not disclose:
a helical bevel gear, and 
both the second gear and the third gear use an inclined gear.
However, Ottomichael discloses the use of helical (Page 4, Para. 3, line 1, “…driven hypoid helical bevel gear can be axially adjusted together with the transmission shaft…”) and inclined gears (Page 3, Para. 3, line 3, “…cylindrical gear transmission adopts inclined gear…”) within transmission systems. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the transmission systems in modified Wang to include the helical and inclined gear features as taught by Ottomichael.
Regarding the use of helical bevel gears and inclined gears, it is the Examiner’s position that such a modification would be obvious to try for one of ordinary skill in the art. From Wang, the transmission system is stated to be a “transmission gear”, where the specific features of the gear system are not stated. He discloses the commonly known features of helical and inclined gears for use in a transmission system, which could be applied for use in Wang to achieve similar end-results. Thus, different gear arrangements are known in the prior art and would provide the same end-result of providing rotation to the output shaft through a series of transmission systems. The specific use of different gear types would be an obvious design choice as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
05/26/2022
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761